Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an exterior aircraft light as recited in claim 1 and method of operating an exterior aircraft light as recited in claim 17.
The closest prior art of record is Tulloch (GB2553524). Tulloch individually or in combination fails to disclose or suggest the features of  "a housing having a length (L), a width (W), and a height (H), the length (L) being greater than the width (W) and the height (H) and the housing having a front end region and a rear end region with respect to its length, wherein the housing is configured to be mounted on a tail portion of a fuselage of an aircraft, with the length of the housing being arranged along a stabilizer of the aircraft and generally along a longitudinal direction of the fuselage”. Additionally, Tulloch fails to disclose or suggest "at least one first light source, arranged in the rear end region of the housing, for providing at least one of aircraft rearward navigation lighting, aircraft rearward white strobe anti-collision lighting, and aircraft rearward red beacon lighting”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior arts are not relied up on for rejection but are made part of the record because of their relevance to the claimed subject matter:
JHA et al. (US2016/004646389) discloses an exterior aircraft light unit includes a mounting structure, a plurality of first light sources arranged on the mounting structure, and a lens cover arranged over the plurality of first light sources, the lens cover having a convex shape at least in a first cross-sectional plane.
Harvey at al. (US2012/0327378) discloses an apparatus with a laser projector system, projecting an image on an exterior surface of an aircraft. The  structure is connected to the projector system and the aircraft, and includes shape to reduce undesired airflow caused by the projector system when the aircraft is in flight.
Gagnon et al. (US2017/0233100) discloses a lighting arrangement for an aircraft includes a navigational lighting group disposed along at least a leading edge of a wing of the aircraft and a light bar for non-navigational purposes extending along at least a portion of the leading edge of the wing, adjacent to the navigational lighting group.
JHA et al. (US2015/0274319) discloses a combined anti-collision and navigation light unit for an aircraft includes a light source, having at least one LED and having a source-side light intensity distribution, and a lens cover with a shape that is configured to transform the source-side light intensity distribution into an output light intensity distribution of the combined anti-collision and navigation light unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642